                                                        Case 2:20-cv-00220-MTL Document 36 Filed 05/13/21 Page 1 of 18




                                                  1    Joel B. Robbins (011065)
                                                       Jesse M. Showalter (026628)
                                                  2    Lauren E. Channell (033484)
                                                  3    ROBBINS & CURTIN, P.L.L.C.
                                                       301 E. Bethany Home Road, Suite B-100
                                                  4    Phoenix, Arizona 85012-0001
                                                       Telephone: (602) 285-0100
                                                  5
                                                       Facsimile: (602) 265-0267
                                                  6    reception@robbinsandcurtin.com
                                                  7    Zachary Mushkatel (023377)
                                                  8    MUSHKATEL, ROBBINS & BECKER, PLLC
                                                       1529 N. 99th Avenue
                                                  9    Sun City, Arizona 85351-1964
                                                       Telephone: (623) 213-7276
                                                  10
                                                       Facsimile: (623) 974-4739
Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                  11   firm@phoenixlawteam.com
     301 East Bethany Home Road, Suite B-100
       ROBBINS & CURTIN, P.L.L.C.




                                                  12   Attorneys for Plaintiffs
              Phoenix, Arizona 85012




                                                  13
                                                                            IN THE UNITED STATES DISTRICT COURT
                                                  14
                                                                                      DISTRICT OF ARIZONA
                                                  15
                                                       Susana Villanueva Garcia, individually
                                                  16   and on behalf of all statutory                     2:20-cv-20-00220-PHX-MTL
                                                  17   beneficiaries of J.L.V. and Selia Garcia
                                                       Castaneda; and Julio Cesar Garcia, an
                                                  18   individual,                                  SECOND AMENDED COMPLAINT
                                                  19                  Plaintiffs,                    FTCA: Negligence-Wrongful Death
                                                  20
                                                          vs.                                              (Jury Trial Demanded)
                                                  21
                                                  22   United States of America,

                                                  23                  Defendant.
                                                  24
                                                                Plaintiffs complain against Defendant United States of America and allege as
                                                  25
                                                       follows:
                                                  26
                                                  27
                                                  28

                                                                                           Page 1 of 18
                                                        Case 2:20-cv-00220-MTL Document 36 Filed 05/13/21 Page 2 of 18




                                                  1                                             PARTIES
                                                  2           1.     Pursuant to A.R.S. § 12-612, Plaintiff Susana Villanueva Garcia (hereinafter,
                                                  3    “Plaintiff”) is a proper party to bring this action on behalf of all statutory beneficiaries of
                                                  4    J.L.V. and Selia Garcia Castaneda.
                                                  5           2.     J.L.V. was a 13-year-old resident of Maricopa County, Arizona at the time of
                                                  6    his death on July 15, 2017.
                                                  7           3.     Selia Garcia Castaneda was a 57-year-old resident of Maricopa County,
                                                  8    Arizona at the time of her death on July 15, 2017.
                                                  9           4.     Plaintiff Susana Villanueva Garcia is, and at all relevant times was, a
                                                  10   resident of Maricopa County, Arizona. Plaintiff Susana Villanueva Garcia is the surviving
Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                  11   mother of J.L.V. and the surviving daughter of Selia Garcia Castaneda.
     301 East Bethany Home Road, Suite B-100
       ROBBINS & CURTIN, P.L.L.C.




                                                  12          5.     Under A.R.S. § 12-612, Plaintiff Susana Villanueva Garcia is a statutory
              Phoenix, Arizona 85012




                                                  13   beneficiary of her late son, J.L.V., and her late mother, Selia Garcia Castaneda.
                                                  14          6.     Plaintiff Julio Cesar Garcia is, and at all relevant times was, a resident of
                                                  15   Maricopa County, Arizona. He is the surviving son of Selia Garcia Castaneda and is a
                                                  16   statutory beneficiary of his late mother under A.R.S. § 12-612.          He is also asserting
                                                  17   individual claims for negligence and/or gross negligence.
                                                  18          7.     Miguel Garcia is also the surviving son of Selia Garcia Castaneda and is a
                                                  19   statutory beneficiary of his late mother under A.R.S. § 12-612.
                                                  20          8.     Leon Porfirio is the surviving father of J.L.V. and is a statutory beneficiary
                                                  21   of his late son under A.R.S. § 12-612.
                                                  22          9.     Defendant United States of America is subject to suit for wrongful deaths
                                                  23   caused by the negligent and wrongful acts and omissions of its employees while acting
                                                  24   within the course and scope of their office or employment, under circumstances where
                                                  25   Defendant, if a private person, would be liable to Plaintiffs, under the Federal Tort Claims
                                                  26   Act (“FTCA”).
                                                  27
                                                  28

                                                                                            Page 2 of 18
                                                        Case 2:20-cv-00220-MTL Document 36 Filed 05/13/21 Page 3 of 18




                                                  1                                   JURISDICTION AND VENUE
                                                  2           10.    This action is premised upon federal causes of action under the FTCA, 28
                                                  3    U.S.C. § 2671, et seq.
                                                  4           11.    This Court has subject matter jurisdiction over this matter under 28 U.S.C. §
                                                  5    1346(b) in that this is a claim for damages against the United States of America for deaths
                                                  6    caused by the negligent and wrongful acts and omissions of employees of the United States
                                                  7    while acting within the course and scope of their employment, under circumstances where
                                                  8    Defendant, if a private person, would be liable to Plaintiffs.
                                                  9           12.    Susana Villanueva Garcia, Julio Cesar Garcia, and Miguel Garcia each
                                                  10   timely served a Form 95, “Claim for Damage, Injury, or Death,” upon the appropriate
Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                  11   government agency under the FTCA, 28 U.S.C. § 2675 on May 14, 2019. More than six
     301 East Bethany Home Road, Suite B-100
       ROBBINS & CURTIN, P.L.L.C.




                                                  12   months have elapsed since notice was served upon the government agency, and the claims
              Phoenix, Arizona 85012




                                                  13   are deemed denied by operation of statute.
                                                  14          13.    Leon Porfirio timely served a Form 95, “Claim for Damage, Injury, or
                                                  15   Death,” upon the appropriate government agency under the FTCA, 28 U.S.C. § 2675 on
                                                  16   June 17, 2019. More than six months have elapsed since notice was served upon the
                                                  17   government agency, and the claims are deemed denied by operation of statute.
                                                  18          14.    This action is timely under 28 U.S.C. § 2401(b) in that notice of the claim
                                                  19   was presented to the appropriate federal agency within two years of accrual, and this action
                                                  20   was filed within six months of the running of the six-month period after Claimants
                                                  21   presented their claims to the appropriate agency.
                                                  22          15.    Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) and
                                                  23   1391(c), as Defendant does business in this judicial district and the events or omissions
                                                  24   giving rise to the claim occurred in this judicial district.
                                                  25          16.    All conditions precedent to the filing of this lawsuit have occurred or have
                                                  26   been performed.
                                                  27
                                                  28

                                                                                             Page 3 of 18
                                                        Case 2:20-cv-00220-MTL Document 36 Filed 05/13/21 Page 4 of 18




                                                  1                                    GENERAL ALLEGATIONS
                                                  2       A. The Highline Fire leaves 7,198 acres of charred brush and debris in the Ellison
                                                             Creek watershed.
                                                  3
                                                  4              17.   Plaintiffs hereby incorporate all preceding paragraphs as if fully set forth

                                                  5    herein.

                                                  6              18.   On June 25, 1990, lighting struck near Bonita Creek, Payson, Arizona.

                                                  7              19.   The resulting fire, named the Dude Fire, burned 25,000 acres of forest.

                                                  8              20.   On June 8, 2017, firefighters returned to the forest to battle the Highline Fire,

                                                  9    which originated eight (8) miles north of Payson, Arizona.

                                                  10             21.   The Highline Fire burned across the Dude Fire’s scar and incinerated 7,198
Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                  11   acres of grass, brush, and down and dead trees on the National Forest Service lands in the
     301 East Bethany Home Road, Suite B-100




                                                       Mogollon Rim area.
       ROBBINS & CURTIN, P.L.L.C.




                                                  12
                                                                 22.   Nine hundred fourteen (914) firefighters battled the Highline Fire for two (2)
              Phoenix, Arizona 85012




                                                  13
                                                  14   weeks.

                                                  15             23.   The fire was finally extinguished near the beginning of the monsoon season

                                                  16   which was certain to bring sporadic heavy rain storms to the area.

                                                  17             24.   The Highline Fire was located in the watershed for Ellison Creek.

                                                  18             25.   The Ellison Creek watershed is located in the Tonto National Forest, which

                                                  19   is administered and maintained by the United States Forest Service, an agency of the

                                                  20   United States Department of Agriculture.

                                                  21             26.   Defendant United States, and its agents and employees, knew that the

                                                  22   monsoon storms, which fed into Ellison Creek through adjoining waterways, would also

                                                  23   wash debris left over from the Highline Fire into the creek and into the public recreation

                                                  24   areas along it.

                                                  25             27.   One such public recreation area is the Water Wheel area, a popular and

                                                  26   easily-accessed hiking and swimming area with waterfalls, a swimming hole, large

                                                  27   boulders, and sheer canyon walls. This particular area is the only outlet for waters flowing

                                                  28   through the East Verde River which gathered its waters from creeks flowing through areas


                                                                                             Page 4 of 18
                                                        Case 2:20-cv-00220-MTL Document 36 Filed 05/13/21 Page 5 of 18




                                                  1    many miles away. The Water Wheel area is also located in a canyon which obscures the
                                                  2    sight line to areas which fed water through the canyon.          Thus, foreseeable monsoon
                                                  3    thunderstorms along the Mogollon Rim would be unseen by visitors to the Water Wheel
                                                  4    recreation area.
                                                  5           28.    Water Wheel is designated for public use by the United States Forest
                                                  6    Service.
                                                  7           29.    Defendant United States, and its agents and employees, knew of the long-
                                                  8    term impact of wildfires in the Tonto National Forest and Ellison Creek watershed,
                                                  9    including dramatically increased erosion and flash flood risk.
                                                  10          30.    Defendant United States, and its agents and employees, also knew that the
Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                  11   unique geographical features that drew so many visitors to the Water Wheel area, in
     301 East Bethany Home Road, Suite B-100
       ROBBINS & CURTIN, P.L.L.C.




                                                  12   conjunction with the Highline Fire burn scar, the prior Dude Fire, the narrow canyon with
              Phoenix, Arizona 85012




                                                  13   high sheer walls, and the debris jams, cinder, and burned logs through the areas draining
                                                  14   into the East Verde River, particularly along Ellison and Bonita Creeks, would create a
                                                  15   death trap most acutely during the first foreseeable monsoon rain after the Highline Fire.
                                                  16
                                                  17
                                                  18
                                                  19
                                                  20
                                                  21
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28

                                                                                           Page 5 of 18
                                                        Case 2:20-cv-00220-MTL Document 36 Filed 05/13/21 Page 6 of 18




                                                  1           31.    Beginning on June 21, 2017, the United States Forest Service assembled an
                                                  2    interdisciplinary Burned Area Emergency Response (BAER) team, whose purpose was to
                                                  3    assess risks to life, property, and natural and cultural resources and to recommend
                                                  4    emergency response actions to reduce the anticipated consequences of those risks.
                                                  5           32.    In a July 2, 2017 Water Resources Specialist Report, Tonto National Forest
                                                  6    Hydrologist Grant Loomis explained that the “first few high intensity storms following
                                                  7    the fire pose the greatest flash flood risk to downstream areas.” He wrote:
                                                  8
                                                                     Post fire peak flows often begin with an initial flush of
                                                  9                  water, sediment, ash, and entrained post-burn debris that
                                                                     are sometimes characterized as hyper-concentrated flows
                                                  10                 (Reed, et al. 2012). These flows have greater energy to
Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                  11                 transport material than do normal rainfall runoff events on
                                                                     unburned landscapes.
     301 East Bethany Home Road, Suite B-100
       ROBBINS & CURTIN, P.L.L.C.




                                                  12
                                                                     ****
              Phoenix, Arizona 85012




                                                  13
                                                  14                 The initial post-fire conditions represent a threat to life to
                                                                     users of the Highline Trail and to life and property to
                                                  15                 occupants of subdivisions downstream of the burned area.
                                                  16                 Peak flows should decline over time and should return to pre-
                                                                     fire conditions within 5-7 years following the fire.
                                                  17
                                                              33.    Mr. Loomis had observed two debris jams on Ellison Creek and three or four
                                                  18
                                                       debris jams on Bonita Creek, which were several miles upstream from the Cold Springs
                                                  19
                                                       swimming hole. On information and belief, the debris jams were identified in either late
                                                  20
                                                       June or early July 2017.
                                                  21
                                                              34.    The BAER team recommended removal of the debris jams as well as the
                                                  22
                                                       “remov[al] [of] floatable debris in Ellison Creek above private lands and in Bonita Creek
                                                  23
                                                       above a potable water supply intake structure to reduce potential flood damages.”
                                                  24
                                                              35.    Defendant United States, and its agents and employees, knew that there was
                                                  25
                                                       a high likelihood that the debris jams would fail during the initial monsoon storms of the
                                                  26
                                                       season and knew that the failure of the debris jams would increase the intensity of flash
                                                  27
                                                       flooding and the risk to life and property downstream.
                                                  28

                                                                                           Page 6 of 18
                                                        Case 2:20-cv-00220-MTL Document 36 Filed 05/13/21 Page 7 of 18




                                                  1           36.    Defendant knew that the initial storms following the Highline Fire would
                                                  2    create an extreme risk of high-energy, hyper-concentrated flows that would threaten the
                                                  3    lives and property of people in or along Ellison Creek.
                                                  4           37.    The risk of hyper-concentrated flows created by the Highline Fire burn scar
                                                  5    and foreseeable monsoon storms constituted an unreasonably and abnormally dangerous
                                                  6    condition in the Tonto National Forest, Ellison Creek watershed, and Water Wheel area.
                                                  7           38.    Defendant knew or should have known of the dangerous condition and had
                                                  8    ample notice and opportunity to remedy the condition or close the recreation area to
                                                  9    visitors.
                                                  10          39.    Defendant United States, and its agents and employees, knew or should have
Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                  11   known that any person trapped or caught in the foreseeable hyper-concentrated flows
     301 East Bethany Home Road, Suite B-100
       ROBBINS & CURTIN, P.L.L.C.




                                                  12   during monsoon thunderstorms in the Water Wheel area was likely to be seriously injured
              Phoenix, Arizona 85012




                                                  13   or killed.
                                                  14          40.    On June 23, 2017, the United States Forest Service issued an order closing
                                                  15   the Highline Trail, including portions of the trail upstream from the Water Wheel area,
                                                  16   through July 23, 2017.
                                                  17          41.    The Highline Trail was closed in part because of the extreme risk of flash
                                                  18   flooding and the danger it presented to potential hikers on the trail.
                                                  19          42.    After the Highline Trail was closed, the Water Wheel area and Cold Springs
                                                  20   swimming hole remained open to the public.
                                                  21          43.    The United States Forest Service started working to remove the debris jams
                                                  22   on Bonita Creek, but by July 15, 2017, the work was incomplete, and work had not yet
                                                  23   begun to remove the debris jams on Ellison Creek.
                                                  24          44.    The Water Wheel area and Cold Springs swimming hole remained open to
                                                  25   the public even though the debris jams had not been cleared.
                                                  26      B. The Garcia family members are tragically trapped and killed in a violent flash
                                                             flood while celebrating a birthday at the Water Wheel swimming area.
                                                  27
                                                  28

                                                                                            Page 7 of 18
                                                        Case 2:20-cv-00220-MTL Document 36 Filed 05/13/21 Page 8 of 18




                                                  1           45.     On Saturday, July 15, 2017, members of the Garcia and Garnica families
                                                  2    gathered at the Water Wheel, a popular swimming and day use area on Ellison Creek in the
                                                  3    Tonto National Forest, to celebrate Maria Raya-Garcia’s birthday.
                                                  4           46.     The visitors included the Garcia family’s matriarch, Selia Garcia Castaneda,
                                                  5    four of Selia’s children—Julio Cesar Garcia, Maria Raya-Garcia, Maribel Raya-Garcia,
                                                  6    and Javier Raya-Garcia—Julio’s wife, eight-year old son, and one-year old daughter,
                                                  7    Maria’s husband and three young children, Maribel’s two-year old daughter, and Selia’s
                                                  8    grandson, J.L.V.
                                                  9           47.     The families arrived at the Water Wheel parking lot in three separate
                                                  10   vehicles.
Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                  11          48.     The Water Wheel area, along with several other recreation sites within the
     301 East Bethany Home Road, Suite B-100
       ROBBINS & CURTIN, P.L.L.C.




                                                  12   Tonto National Forest, were operated, maintained, and managed by a concessionaire,
              Phoenix, Arizona 85012




                                                  13   Recreation Resource Management, Inc. (RRM), under a special use permit between RRM
                                                  14   and the United States Forest Service.
                                                  15          49.     At all relevant times, RRM was register in Arizona as a domestic for-profit
                                                  16   corporation.
                                                  17          50.     Under the special use permit, RRM was responsible for the costs of general
                                                  18   maintenance and upkeep at the Water Wheel area, including but not limited to the costs of
                                                  19   maintaining parking lots, picnic areas, restrooms, and sewage facilities, and vegetation and
                                                  20   trash removal.
                                                  21          51.     Under the special use permit, RRM was required to pay the United States
                                                  22   Forest Service an annual permit fee of 12% of its adjusted gross revenue or the minimum
                                                  23   annual permit fee of $18,239.00, whichever was greater.
                                                  24          52.     In 2017, RRM’s adjusted gross revenue under the special use permit was
                                                  25   $424,423.74, which was derived exclusively from fees it collected at the recreation areas
                                                  26   covered under the special use permit, including the Water Wheel recreation area. Based on
                                                  27   the special use permit, RRM paid 12% of $424,423.74—or $50,930.85—to the United
                                                  28   States Forest Service for the 2017 annual permit fee.

                                                                                           Page 8 of 18
                                                        Case 2:20-cv-00220-MTL Document 36 Filed 05/13/21 Page 9 of 18




                                                  1           53.    RRM also had the ability to request increases to the visitor fees for day use
                                                  2    areas and campsites at the recreation areas covered under the special use permit. RRM
                                                  3    requested a fee increase on November 9, 2016, and the United States Forest Service
                                                  4    approved the request for the 2017 operating season.
                                                  5           54.    On July 15, 2017, RRM charged and collected a fee of $9.00 per vehicle at
                                                  6    the Water Wheel area, which was either a parking fee or an entry fee that applied to
                                                  7    individuals who drove onto the premises.
                                                  8           55.    The fee applied to all vehicles, regardless of whether the vehicle’s occupants
                                                  9    used facilities such as restrooms or picnic tables, and no fee was charged to individuals
                                                  10   who hiked or walked into the Water Wheel area.
Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                  11          56.    Upon information and belief, Plaintiffs’ brother-in-law, Miguel Garnica, paid
     301 East Bethany Home Road, Suite B-100
       ROBBINS & CURTIN, P.L.L.C.




                                                  12   the $9.00 for each of the three vehicles in cash and left the money in a designated drop box
              Phoenix, Arizona 85012




                                                  13   in or near the parking lot.
                                                  14          57.    Nine dollars per vehicle is not a nominal fee either for parking or for entry
                                                  15   and use of picnic areas, trails, and swimming holes.
                                                  16          58.    Nine dollars per vehicle is also not a nominal fee because it was charged and
                                                  17   collected by a for-profit corporation, RRM, and because the United States Forest Service
                                                  18   received a financial benefit from RRM under the special use permit by having RRM pay
                                                  19   an annual permit fee and assume the costs of general maintenance.
                                                  20          59.    When the Garcia and Garnica families arrived, the Water Wheel area was
                                                  21   open to the public.
                                                  22          60.    At all relevant times, the Garcia family members, including Julio Cesar
                                                  23   Garcia and Decedents, were invitees on public land.
                                                  24          61.    The family played and swam under clear blue skies in part of the Water
                                                  25   Wheel called the Cold Springs swimming hole—an area innocuously known as “the
                                                  26   beach”—and could not have anticipated the heavy rains that fell eight (8) miles upstream.
                                                  27          62.    At 1:43 p.m., the National Weather Service (“NWS”) issued a flash flood
                                                  28   warning for the region for the remainder of Saturday, as well as Sunday and Monday. The

                                                                                          Page 9 of 18
                                                       Case 2:20-cv-00220-MTL Document 36 Filed 05/13/21 Page 10 of 18




                                                  1    NWS flash flood warning stated, in part: “Move to higher ground now. Act quickly to
                                                  2    protect your life. Heavy rainfall will likely trigger life threatening flash floods and debris
                                                  3    flows in and near the Highline fire scar.”
                                                  4           63.    The Water Wheel area and Cold Springs swimming hole remained open to
                                                  5    the public after the NWS flood alert was issued.
                                                  6           64.    Many people, including the Garcia family, remained in the Water Wheel
                                                  7    area, apparently unaware of the NWS flood alert.
                                                  8
                                                  9
                                                  10
Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                  11
     301 East Bethany Home Road, Suite B-100
       ROBBINS & CURTIN, P.L.L.C.




                                                  12
              Phoenix, Arizona 85012




                                                  13
                                                  14
                                                  15
                                                  16
                                                  17         (https://www.azcentral.com/pages/interactives/arizona-monsoon-payson-flash-flood-deaths/)

                                                  18          65.    Without warning, a black wall of water, logs, rocks, mud, and debris
                                                  19   descended on the Water Wheel area, moving far too fast for those in its path to escape.
                                                  20          66.    Julio Cesar Garcia, his wife, eight-year old son and one-year old daughter
                                                  21   were all caught in the flood waters but were able to grab onto trees or rocks and make their
                                                  22   way to safety.
                                                  23          67.    Julio Cesar Garcia watched helplessly as the rest of his family members were
                                                  24   swept away in the flood. He saw his nephew, J.L.V., in the water and reached down to
                                                  25   grab his shirt, but a wave struck J.L.V. from behind, and Julio lost his hold on the boy.
                                                  26
                                                  27
                                                  28

                                                                                             Page 10 of 18
                                                       Case 2:20-cv-00220-MTL Document 36 Filed 05/13/21 Page 11 of 18




                                                  1           68.     A total of ten (10) people were swept away by the wall of debris and died in
                                                  2    the flood: Selia Garcia Castaneda, Maria Raya-Garcia, her husband and three children,
                                                  3    Maribel Raya-Garcia and her daughter, Javier Raya-Garcia, and J.L.V.
                                                  4           69.     Julio Cesar Garcia sustained injuries in the flood and was transported to a
                                                  5    hospital for treatment, along with his wife and two children.
                                                  6           70.    The United States Forest Service closed this area of Ellison Creek after the
                                                  7    deaths of the Garcia and Garnica family members.
                                                  8       C. Defendant failed to protect visitors from the extreme flash flood danger,
                                                             despite knowing visitors would likely be killed if they became trapped in flood
                                                  9          waters.
                                                  10
                                                              71.     Defendant, through its agents and employees of the United States Forest
Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                  11
                                                       Service, was aware of the NWS flood alert and knew that the flash flood danger and the
     301 East Bethany Home Road, Suite B-100
       ROBBINS & CURTIN, P.L.L.C.




                                                  12
                                                       residual effects of the Highline Fire, including the likely failure of debris jams, posed a
              Phoenix, Arizona 85012




                                                  13
                                                       serious risk of injury or death to individuals playing or swimming in Ellison Creek and
                                                  14
                                                       Water Wheel.
                                                  15
                                                              72.     Defendant allowed the Water Wheel area, including Cold Springs swimming
                                                  16
                                                       hole, to remain open despite knowing that a hyper-concentrated flow was highly likely
                                                  17
                                                       following a monsoon thunderstorm of the type known to frequently occur in the watershed
                                                  18
                                                       for the East Verde River below the Mogollon Rim.
                                                  19
                                                              73.     Defendant knew that the area was flood prone in general, even without the
                                                  20
                                                       additional risk created by the Highline Fire, and it knew that flash floods would typically
                                                  21
                                                       occur here every five years or so.
                                                  22
                                                              74.     After the July 15, 2017 flood, Brandon Forbes, a hydrologist with the United
                                                  23
                                                       States Geological Survey, was quoted as saying, “This is an event common to the area.
                                                  24
                                                       This is an event that could occur at any time of the year.” 1
                                                  25
                                                  26
                                                  27
                                                       1 https://www.azcentral.com/pages/interactives/arizona-monsoon-payson-flash-flood-
                                                  28
                                                       deaths/

                                                                                            Page 11 of 18
                                                       Case 2:20-cv-00220-MTL Document 36 Filed 05/13/21 Page 12 of 18




                                                  1              75.   Defendant allowed the Water Wheel area to remain open to the public after
                                                  2    the NWS alert was issued at approximately 1:43 p.m. on July 15, 2017.
                                                  3              76.   As a result of Defendant’s negligent, grossly negligent, reckless, willful, or
                                                  4    malicious acts and omissions, Selia Garcia Castaneda, J.L.V., and eight other members of
                                                  5    the Garcia and Garnica families were killed in the flash flood.
                                                  6              77.   Plaintiff Julio Cesar Garcia was caught and injured in the flood and
                                                  7    witnessed his family members being swept away to their deaths, and as a result, he
                                                  8    suffered economic and noneconomic damages, including pain and suffering, grief,
                                                  9    emotional distress, and loss of enjoyment of life.
                                                  10             78.   Plaintiff Susana Villanueva Garcia and all other statutory beneficiaries of
Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                  11   Selia Garcia Castaneda and J.L.V. sustained economic and noneconomic damages,
     301 East Bethany Home Road, Suite B-100
       ROBBINS & CURTIN, P.L.L.C.




                                                  12   including pain and suffering, grief, emotional distress, loss of love and affection, and loss
              Phoenix, Arizona 85012




                                                  13   of enjoyment of life.
                                                  14                                              COUNT I
                                                  15                                             Negligence
                                                  16             79.   Plaintiffs hereby incorporate all preceding paragraphs as if fully set forth
                                                  17   herein.
                                                  18             80.   Under the FTCA, Defendant United States of America is the proper
                                                  19   defendant for this cause of action.
                                                  20             81.   At all relevant times, Plaintiff Julio Cesar Garcia and the Decedents were
                                                  21   invitees on public lands and had a legal right to be on the premises.
                                                  22             82.   Defendant owed a duty of reasonable care with respect to the management of
                                                  23   its public recreational lands, including the Tonto National Forest, Ellison Creek
                                                  24   Watershed, and Water Wheel day use area.
                                                  25             83.   Defendant’s decision to designate the Water Wheel area for public
                                                  26   recreational use was discretionary but, once that decision was made, Defendant and its
                                                  27   agents and employees were under a duty to act reasonably to protect visitors from hidden
                                                  28   dangers which were known to Defendant and posed a significant risk of serious bodily

                                                                                             Page 12 of 18
                                                       Case 2:20-cv-00220-MTL Document 36 Filed 05/13/21 Page 13 of 18




                                                  1    injury or death. Therefore, Defendant is not entitled to immunity under the “discretionary
                                                  2    function” exception to the FTCA, 28 U.S.C. § 2680(a).
                                                  3           84.    The flash flood risk and residual effects of the Highline Fire constituted an
                                                  4    unreasonably dangerous condition, which Defendant knew or should have known would
                                                  5    endanger the lives and safety of invitees such as the decedents.
                                                  6           85.    Defendant and its agents and employees breached their duty of care in at
                                                  7    least the following ways:
                                                  8                  a. Failing to close the Water Wheel area to the public after the BAER team
                                                  9                     identified debris jams on Ellison and Bonita Creeks and determined that
                                                  10                    the “first few high intensity storms following the fire [would] pose the
Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                  11                    greatest flash flood risk to downstream areas”;
     301 East Bethany Home Road, Suite B-100
       ROBBINS & CURTIN, P.L.L.C.




                                                  12                 b. Failing to close the Water Wheel area to the public after the NWS flood
              Phoenix, Arizona 85012




                                                  13                    alert was issued on July 15, 2017; and
                                                  14                 c. Failing to take reasonable steps, such as removing debris jams and
                                                  15                    floatable debris as recommended by the BAER team, to mitigate the
                                                  16                    danger posed by the residual effects of the Highline Fire in Ellison Creek.
                                                  17          86.    Defendant’s failure to close the Water Wheel area to the public or otherwise
                                                  18   mitigate the danger posed by the residual effects of the Highline Fire was negligent
                                                  19   because Defendant knew or should have known of the flash flood risk and knew that
                                                  20   visitors who were caught in flood waters would likely suffer severe injuries or death.
                                                  21          87.    Under the doctrine of respondeat superior, Defendant is vicariously liable
                                                  22   for the misconduct of its agents and employees undertaken within the course and scope of
                                                  23   their agency or employment.
                                                  24          88.    As a result of Defendant’s negligent acts and omissions, Plaintiff Julio Cesar
                                                  25   Garcia sustained injuries and suffered economic and noneconomic damages, including
                                                  26   pain and suffering, grief, emotional distress, and loss of enjoyment of life.
                                                  27
                                                  28

                                                                                           Page 13 of 18
                                                       Case 2:20-cv-00220-MTL Document 36 Filed 05/13/21 Page 14 of 18




                                                  1              89.   As a result of Defendant’s negligent acts and omissions, Selia Garcia
                                                  2    Castaneda, J.L.V., and eight other members of the Garcia and Garnica families were killed
                                                  3    in the flash flood.
                                                  4              90.   Plaintiff Susana Villanueva Garcia and all other statutory beneficiaries of
                                                  5    Selia Garcia Castaneda and J.L.V. suffered harms and losses including, but not limited to:
                                                  6    (1) the loss of love, affection, companionship, care, protection, and guidance since
                                                  7    decedents’ deaths and in the future; (2) the pain, grief, sorrow, anguish, stress, shock, and
                                                  8    mental suffering already experienced and to be experienced in the future; and (3) economic
                                                  9    losses.
                                                  10                                             COUNT II
Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                  11                                          Gross Negligence
     301 East Bethany Home Road, Suite B-100
       ROBBINS & CURTIN, P.L.L.C.




                                                  12             91.   Plaintiffs hereby incorporate all preceding paragraphs as if fully set forth
              Phoenix, Arizona 85012




                                                  13   herein.
                                                  14             92.   Under the FTCA, Defendant United States of America is the proper
                                                  15   defendant for this cause of action.
                                                  16             93.   At all relevant times, Plaintiff Julio Cesar Garcia and the Decedents were
                                                  17   invitees on public lands and had a legal right to be on the premises.
                                                  18             94.   Defendant owed a duty to refrain from engaging in grossly negligent, willful,
                                                  19   malicious, or recklessly indifferent action or inaction with respect to the management of its
                                                  20   public recreational lands, including the Tonto National Forest, Ellison Creek Watershed,
                                                  21   and Water Wheel day use area.
                                                  22             95.   Defendant’s decision to designate the Water Wheel area for public
                                                  23   recreational use was discretionary but, once that decision was made, Defendant and its
                                                  24   agents and employees were under a duty to act reasonably to protect visitors from hidden
                                                  25   dangers which were known to Defendant and posed a significant risk of serious bodily
                                                  26   injury or death to visitors. Therefore, Defendant is not entitled to immunity under the
                                                  27   “discretionary function” exception to the FTCA, 28 U.S.C. § 2680(a).
                                                  28

                                                                                             Page 14 of 18
                                                       Case 2:20-cv-00220-MTL Document 36 Filed 05/13/21 Page 15 of 18




                                                  1           96.    The flash flood risk and residual effects of the Highline Fire constituted an
                                                  2    unreasonably dangerous condition, which Defendant knew or should have known would
                                                  3    endanger the lives and safety of invitees such as the decedents.
                                                  4           97.    Defendant and its agents and employees breached their duty of care in at
                                                  5    least the following ways:
                                                  6                  a. Failing to close the Water Wheel area to the public after the BAER team
                                                  7                         identified debris jams on Ellison and Bonita Creeks and determined that
                                                  8                         the “first few high intensity storms following the fire [would] pose the
                                                  9                         greatest flash flood risk to downstream areas”;
                                                  10                 b. Failing to close the Water Wheel area to the public after the NWS flood
Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                  11                        alert was issued on July 15, 2017; and
     301 East Bethany Home Road, Suite B-100
       ROBBINS & CURTIN, P.L.L.C.




                                                  12                 c. Failing to take reasonable steps, such as removing debris jams and
              Phoenix, Arizona 85012




                                                  13                        floatable debris as recommended by the BAER team, to mitigate the
                                                  14                        danger posed by the residual effects of the Highline Fire in Ellison Creek.
                                                  15          98.    Defendant knew or should have known that the first storms of the predictable
                                                  16   summer monsoon season would cause flash floods that were intense and filled with debris
                                                  17   from the Highline Fire.
                                                  18          99.    Defendant knew or should have known that debris jams on Ellison and
                                                  19   Bonita Creeks were highly likely to fail during the first monsoon storms of the season,
                                                  20   further contributing to the flash flood danger.
                                                  21          100.   Defendant knew or should have known that flash flooding along Ellison
                                                  22   Creek, including Cold Springs, was essentially certain to occur after the NWS issued its
                                                  23   flash flood warning on July 15, 2017.
                                                  24          101.   Defendant knew or should have known that any visitors who were caught in
                                                  25   the intense, debris-filled flood would be unlikely to escape and would likely be seriously
                                                  26   injured or killed.
                                                  27          102.   Therefore, Defendant’s failure to close the Water Wheel area to the public or
                                                  28   otherwise mitigate the danger posed by the residual effects of the Highline Fire was

                                                                                              Page 15 of 18
                                                       Case 2:20-cv-00220-MTL Document 36 Filed 05/13/21 Page 16 of 18




                                                  1    grossly negligent because Defendant knew or should have known that the flash flood risk
                                                  2    created an unreasonable risk of bodily harm to visitors and that there was a high
                                                  3    probability that substantial harm would result.
                                                  4              103.   Under the doctrine of respondeat superior, Defendant is vicariously liable
                                                  5    for the misconduct of its agents and employees undertaken within the course and scope of
                                                  6    their agency or employment.
                                                  7              104.   As a result of Defendant’s grossly negligent, willful, malicious, or recklessly
                                                  8    indifferent acts and omissions, Plaintiff Julio Cesar Garcia sustained injuries and suffered
                                                  9    economic and noneconomic damages, including pain and suffering, grief, emotional
                                                  10   distress, and loss of enjoyment of life.
Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                  11             105.   As a result of Defendant’s grossly negligent, willful, malicious, or recklessly
     301 East Bethany Home Road, Suite B-100
       ROBBINS & CURTIN, P.L.L.C.




                                                  12   indifferent acts and omissions, Selia Garcia Castaneda, J.L.V., and eight other members of
              Phoenix, Arizona 85012




                                                  13   the Garcia and Garnica families were killed in the flash flood.
                                                  14             106.   Plaintiff Susana Villanueva Garcia and all other statutory beneficiaries of
                                                  15   Selia Garcia Castaneda and J.L.V. suffered harms and losses including, but not limited to:
                                                  16   (1) the loss of love, affection, companionship, care, protection, and guidance since
                                                  17   decedents’ deaths and in the future; (2) the pain, grief, sorrow, anguish, stress, shock, and
                                                  18   mental suffering already experienced and to be experienced in the future; and (3) economic
                                                  19   losses.
                                                  20                                              COUNT III
                                                  21                                           Wrongful Death
                                                  22             107.   Plaintiffs hereby incorporate all preceding paragraphs as if fully set forth
                                                  23   herein.
                                                  24             108.   Defendant’s failure to protect and warn visitors in the Water Wheel area of
                                                  25   the flash flood risk was negligent, grossly negligent, reckless, or willful.
                                                  26             109.   If decedents’ deaths had not ensued, they would have been entitled to
                                                  27   maintain an action to recover damages for Defendant’s conduct.
                                                  28

                                                                                             Page 16 of 18
                                                       Case 2:20-cv-00220-MTL Document 36 Filed 05/13/21 Page 17 of 18




                                                  1           110.   Pursuant to A.R.S. § 12-611, Defendant is liable to decedents’ statutory
                                                  2    beneficiaries for decedents’ and Plaintiffs’ claims and damages.
                                                  3           111.   Pursuant to A.R.S. § 12-612(a), Plaintiff Susana Villanueva Garcia, as the
                                                  4    surviving mother of J.L.V. and the surviving child of Selia Castaneda Garcia, is entitled to
                                                  5    bring this action for damages.
                                                  6           112.   Plaintiff Susana Villanueva Garcia, and all statutory beneficiaries of Selia
                                                  7    Castaneda Garcia and J.L.V., are entitled to, at a minimum, compensation for the loss of
                                                  8    love, affection, companionship, care, protection, and guidance since decedents’ death and
                                                  9    in the future; for the pain, grief, sorrow, anguish, stress, shock, and mental suffering
                                                  10   already experienced and reasonably probable to be experienced in the future; for the
Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                  11   income and services that have already been lost and that are reasonably probable to be lost
     301 East Bethany Home Road, Suite B-100
       ROBBINS & CURTIN, P.L.L.C.




                                                  12   in the future; for the reasonable expenses of funeral and burial; for the reasonable expenses
              Phoenix, Arizona 85012




                                                  13   of necessary medical care and services for the injury that resulted in the death; and for
                                                  14   other related damages.
                                                  15                                      PRAYER FOR RELIEF
                                                  16          WHEREFORE, Plaintiffs request that the Court enter judgment against Defendant
                                                  17   as follows:
                                                  18          A.     For general damages, including but not limited to the loss of love, affection,
                                                  19   companionship, and guidance resulting from decedents’ deaths, pain, grief, sorrow,
                                                  20   anguish, stress, shock, and mental suffering already experienced and reasonably probable
                                                  21   to be experienced in the future;
                                                  22          B.     For special damages, including but not limited to the expenses of decedents’
                                                  23   funerals and burials;
                                                  24          C.     For pre- and post-judgment interest to the extent permitted by law;
                                                  25          D.     For attorneys’ fees and taxable costs to the extent permitted by law; and
                                                  26          E.     For such further relief as the Court deems just and proper.
                                                  27                                         JURY DEMAND
                                                  28          Plaintiffs demand a trial by jury on all claims and issues so triable.

                                                                                           Page 17 of 18
                                                       Case 2:20-cv-00220-MTL Document 36 Filed 05/13/21 Page 18 of 18




                                                  1          RESPECTFULLY SUBMITTED: May 13, 2021
                                                  2                                      ROBBINS & CURTIN, p.l.l.c.
                                                  3                                      By:   /s/Joel B. Robbins
                                                  4                                            Joel B. Robbins
                                                                                               Lauren Channell
                                                  5                                            301 E. Bethany Home Road, Suite B-100
                                                                                               Phoenix, Arizona 85012
                                                  6
                                                                                               Attorneys for Plaintiffs
                                                  7                                      MUSHKATEL, ROBBINS & BECKER, PLLC
                                                  8
                                                                                         By:   /s/Zachary Mushkatel
                                                  9                                            Zachary Mushkatel
                                                  10                                           1529 N. 99th Avenue
                                                                                               Sun City, Arizona 85351-1964
Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                  11                                           Attorney for Plaintiffs
     301 East Bethany Home Road, Suite B-100
       ROBBINS & CURTIN, P.L.L.C.




                                                  12                               CERTIFICATE OF SERVICE
              Phoenix, Arizona 85012




                                                  13         I hereby certify that on May 13, 2021, I electronically transmitted the attached
                                                  14   document to the Clerk’s Office using the CM/ECF system for filing and transmittal of a
                                                  15   Notice of Electronic Filing to the following CM/ECF registrants:
                                                  16
                                                                                           Elizabeth K. Sichi
                                                  17                                    Assistant U.S. Attorney
                                                                                        Two Renaissance Square
                                                  18
                                                                                 40 North Central Avenue, Suite 1800
                                                  19                                 Phoenix, Arizona 85004-4408
                                                                                     E: Elizabeth_sichi@usdoj.gov
                                                  20                       Attorney for Defendant, United States of America
                                                  21
                                                                                          Zachary Mushkatel
                                                  22                                     1529 N. 99th Avenue
                                                                                    Sun City, Arizona 85351-1964
                                                  23
                                                                                    E: Zach@phoenixlawteam.com
                                                  24                                   Co-counsel for Plaintiffs
                                                  25
                                                  26   /s/ Kimberly M. Gonzalez

                                                  27
                                                  28

                                                                                         Page 18 of 18
